DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after April 18, 2018, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The proposed reply filed on Feb. 26, 2021, has been entered.  
Claims pending: 1, 3-17.
1) Claims amended:
	(1) independent claims: 1, 16 and 17, and 
	(2) dependent claims: 7, 8, 9, 10, 12, 13.
2) Claims canceled: 2.
They comprising of 3 groups:
1) method: 1, 3-15, and   
2) article: 16, and  
3) apparatus: 17.
The appear to have the same scope and will be examined together.
Claim Objection
Dependent claim 7 was shown as “Original” on Feb. 26, 2021, but should be cited as “Presently Amended” since the claim was amended. 
As of Feb. 26, 2021, independent method claim 1 is as followed:









1. (Presently Amended) A computer-implemented method comprising:
[1] creating and maintaining, one or more of mobile robots or stationary robots, at least one schedule database structure in which schedule data and other associated data, is stored, partitioned, and secured via tools comprising zero or more of: Passwords, PINs, biometrics, tokens, or combinations thereof;
[2] after creating and maintaining at least one schedule database structure, at least one Agile scheduling module such as Kanban or SCRUM is created and maintained;
[3] establishing a recommended maintenance and servicing schedule for the one or more mobile or stationary robots based on input data comprising one or more of: The mobile or stationary vehicle/robot manufacturer’s recommended schedule, manufacturer’s recalls, and any other maintenance and servicing schedule information sources for the one or more mobile or stationary robots;
[4] storing the recommended maintenance and servicing schedule in the schedule database structure;
[5] establishing communication with the robot self-diagnostics to automatically or manually discover conditions that require maintenance;
[6] establishing communication with a user, through a user interface and communications path to provide interface capabilities that permit the user to manage the scheduling data using management tasks comprising one or more of: Manually or automatically upload, update, and store the manufacturer’s suggested maintenance tasks, manually or automatically upload, update, and store product recalls, manually or automatically upload, update, and store problems from the robot’s self-diagnostics, manually or automatically upload, update, and store problems discovered by the user or maintainer, manually or automatically 
[7] presenting, through the user interface, suggestions for maintenance event locations, which comprises zero [one] or more of: Lists of user selected or entered maintainers for each task and a candidate list of maintainers, wherein both lists additionally comprise zero, one, or more of: Advertisements of those businesses, their discounts, their ratings, and their presence on an automatic refusal of service list that is maintained by the user;
[8] If one or a plurality of maintainers is selected or entered by the user, service inquiries about service topics are sent to the maintainers regarding service topics which  comprise one or more of: Available locations, available services, available times, pricing, or other issues and policies;
[9] if there are responses from one or more maintainers, the responses are presented to the user so that zero, one, or a plurality of maintainers and actual appointment times are selected by the user;
[10] if one or a plurality of maintainers is selected, the selected one or plurality of maintainers is notified that their response is accepted;
[11] if there are maintainers that provided responses but the user declined the responses by selecting one or more responses from the list comprising: Assigning the particular service to another maintainer, actively declining the particular service, not selecting the particular service, or cancelling the particular service, the declined maintainers are automatically notified  that their responses are not accepted;
[12] if there are maintainers who did not provide responses before the user selects the maintainers that will perform the maintenance, the outstanding inquiries to the non-responsive providers are rescinded;

[14] appointment data comprising one or more of: Actual dates and times of the accepted appointments, locations of the one or plurality of maintainers, is manually or automatically recorded or updated in the schedule database structure;
[15] checking the robot’s fuel, charge, or energy level to see if there is enough to complete a trip to the first maintainer;
[16] if there isn’t enough fuel, the user is notified and a refueling or recharging stop is scheduled as the first maintenance in the schedule chain;
[17] at the scheduled time for departure, the robot departs to travel to the selected
maintenance locations along the schedule chain, thus, the distance between the robot and the maintenance locations are reduced toward zero;
[18] after each stop on the schedule chain, any of the robot’s fuel, charge, or energy level is checked to see if there is enough to complete a trip to the rest of the schedule chain, including the return trip; if there isn’t enough fuel, a refueling or recharging stop is scheduled as the next maintenance in the schedule chain;
[19] if the robot is not capable of automatically departing on its own or being tele-robotically, or manually driven for any reason, a robot retrieval service, upon approval of the user, is notified to schedule transport of the robot to the maintenance appointment or notifies a mobile servicing unit to schedule delivery of service to the immobile robot; at the scheduled time, therefore, the mobile servicing unit travels to the robots;
[20] a communication path is provided for further communication between the user and the robot retrieval service or mobile servicing unit, so that additional information is available for service, retrieval, or further assistance from police, fire, or ambulance services;

[22] using temporary or revocable authorizations, the maintainer is given authority to activate, repair, test, and drive the robot; 
[23] a receipt documenting the reception events is produced and recorded for the user to keep in a file;
[24] a user interface is provided to the maintainer where an estimate of the work to be done further comprising estimates regarding more maintenance work which is discovered, suggested, or upsold by the maintainer may be made available to the user;
[25] the user may decide whether individual work tasks should be performed according to estimates;
[26] If no work is to be performed, the schedule is set to release the robot to go to the next appointment, if one is scheduled in an appointment chain, or to go to the return location assigned by the user;
[27] If the user decides that any work tasks are to be performed according to the estimates, the user provides an affirmative response to any one or a plurality of itemized maintenance tasks to be performed by the maintainer, however, for undesired tasks that are to be declined, options may be presented to the user to indicate whether the undesired tasks are to be declined, further, tasks where there are no affirmative responses may also be regarded as declined;
[28] the user interface and communication path provided to the maintainer enables maintainer to set schedule data, partition the data, and secure the data in the schedule database structure, wherein the schedule data further comprises: The completion status of maintenance tasks, the time and date for releasing the robot to leave the maintainer;
[29] If maintainer decides to put lien on the vehicle/robot for payment, the time may be set to an indefinite time;

[31] the user is notified of robot status data comprising one or more of: The current completion status of the maintenance tasks, the currently scheduled time for release of the robot and departure from the maintainer, the calculated time for arrival at the next destination;
[32] at user’s option, the robot’s return location is set or updated to return to a place selected by the user, whether it is the user’s home, workplace, phone’s current GPS location, or any other user-selected location;
[33] at one or more predetermined times before departure, robot notifies the user of Departure Data comprising one or more of: Notice that the robot is about to depart its current location, the next location, estimated time of arrival at the next location;
[34] at scheduled departure time, the robot automatically departs to go to the one or more maintainers identified in its schedule chain and its progress is logged by the invention so that the robot status is tracked by the user by regularly updated mapping or other interface thus, the distance between the robot and the maintenance location is reduced toward zero;
[35] if the robot is a stationary robot that needs to be transported back to a maintenance location, a robot transfer service is dispatched, departs and moves to the robot location and repairs, recovers or replaces the robot thus, the distance between the robot and the maintenance location is reduced toward zero;
[36] if the robot is a stationary robot that must be repaired in place, a robot maintenance service is dispatched to repair the robot thus, the distance between the robot and the maintenance location is reduced toward zero;
 [37] if the robot is a mobile robot, upon arrival at the next destination, the robot looks for available parking, notifies the user that it has arrived, and displays its location on map via GPS or other location service;


Note: for referential purpose, numerals [1]-[38] are added to the beginning of each element.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “Replacement Sheet” Fig. 2 should be labeled “New Sheet” since it is not replacing any sheets on file.  Furthermore, on Fig. 2, the arrow to “B” is undefined.  The arrow to “A” at the bottom page is assumed to going back to “A” at top.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-15, (method), 16 (CRM), and 17 (apparatus) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Independent claims 1, 16 and 17, on step [5] recites the limitation "the robot self-diagnostics”.  There is insufficient antecedent basis for this limitation in the claim.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1, 3-17 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for scheduling a repair service of a machine, i.e. vehicle or robot (industrial or household or stationary road tolls robot).  In other word, this is a typical “analytics system” and “repair service scheduling system” applying on a machine (vehicle) and or multi-functions robot.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a model, activate the repair service system and managing the repair service effectively to reduce resources such as time and cost. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale

Step 1: 
In the instant case, with respect to claims 1, 3-17:
	Claim category:
(1) Process: 1, 3-15, and
(2) Article: 16, and 
(3) Apparatus: 17.
Analysis:

(1) Process: claims 1, 3-15, are directed to a process; i.e., a series of steps or acts, for analyzing operating condition of a machine using a predictive schedule model, agile scheduling module, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.  (Step 1:Yes).
Article: 16, comprising a non-transitory computer-readable medium comprising computer program steps, for analyzing operating condition of a machine using a predictive model, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.  (Step 1:Yes).
(3) Machine: claim 17, are directed to a system for analyzing operating condition of a machine using a predictive model, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange, comprising:
(1) a schedule database structure, 
(2) a memory device holding  schedule,
(3) a plurality of communication paths, 
(4) a presentation,
for analyzing operating condition of a machine (vehicle or robot) using a predictive model, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Guideline)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:

Step 2B (Guideline):
additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or

Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution activity (IE-SA)”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
(4) MPEP § 2106.05 (d) and Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Actual Analysis:
Claims 1, 3-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 1 (serve as representative of the 3 independent claims) is directed to a process for analyzing operating condition of a machine (vehicle or robot) using a predictive model, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when analyzing the condition of a machine using a predictive model and the predictive model would generate predictive data indicating the health/condition of the machine, i.e. when a machine needs a repair service.  To save time, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.  The claim scope appears to be a modeling process for determining operating health or condition of a machine, organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of a machine, see “Background”.

    PNG
    media_image3.png
    362
    501
    media_image3.png
    Greyscale

The claims appear to be more of well known business problem for analyzing the condition of an engine and communicating with the selected service provider to set up an appointment for coming to the vehicle for assistance with minimal resources based on a predictive model.  The problems indicated in the “Background” appear to be resolved by using computer automation” is not consider to be a practical application.  

Claim 1 recites a method, comprising:	
[1] create a vehicle/robot maintenance file.	Data collecting, insignificant extra-solution activity (IE-SA).
[2] input data (maintenance schedule).	  	Data collecting.
[3] store data (schedule).				Data storage.
[4] analyze data to discover problem.			Mental process.
[5] establish communication.				Mental process
[6a] present data (suggestion).			Mental process
[6b] select a service provider.				Mental process
[7] request for service.				Mental process
[8] receive response.					Data gathering.
[9] notify service provider.	Data transferring, IE-SA step.
[12] planning optimum route.	Mental process.
[13] setting appointment time.	Mental process.
[14] checking fuel level.	Mental process.
[16] planning traveling route.	Mental process.
[19] further communication.	Mental process.
[20] confirming arrival.	Mental process.
[21] activating authorization.	Mental process.
[22] printing a receipt.  	Mental process.
[23] estimate work.	Mental process.
[24] decide work tasks.	Mental process.
[27] further communication	Mental process.
[28] decide to put a lien on the machine.	Mental process.
[30] notify repair status.	Mental process.
[31] update return location.	Mental process.
[32] update return status.	Mental process.
[33] logging status.	Data collecting.

[35] carrying the repair service.	Mental process.
[36] dispatching service and repair.	Mental process.
[37] notifying arrival and location of robot.	Mental process.
[38] scheduling user for picking up the robot.	Mental process.

	Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[38] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by analyzing operating condition of a machine (vehicle or robot) using a predictive model, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.

a. MPEP 2106.05(a) “Improvement to the Functioning of a Computer or To Any Other Technology or Technical Field”?
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of a machine (vehicle or robot) using a predictive model and outputting predicting values and discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an machine, or vehicle or robot or any other Technical Field or Technology.
additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
 (2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1] create a vehicle/robot maintenance file, [2] input data (maintenance schedule),  	
[3] store data (schedule), [4] analyze data to discover problem, [5] establish communication, [6a] present data (suggestion), [6b] select a service provider, [7] request for service, [8] receive response, [9] notify service provider, [12] planning optimum route, [13] setting appointment time, [14] checking fuel level, [16] planning traveling route, [19] further communication, [20] confirming arrival, [21] activating authorization, [22] printing a receipt, [23] estimate work, [24] decide work tasks, [27] further communication, [28] decide to put a lien on the serviced machine, [30] notify repair status, [31] update return location, [32] update return status, [33] logging status, [34] dispatching service, [35] carrying the repair service, [36] 
The Analytics computer system in the [38] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer functions of: creating an account, analyzing, identifying, planning, updating and notifying  The additional steps of receiving, transmitting, etc. are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the analyzing operating condition of a machine (vehicle or robot) using a predictive model and outputting predicting values and discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange, are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the analyzing operating condition of an asset (machine or equipment or engine) using a predictive model and outputting predicting values and determining influential variables that affect the analysis result using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply analyzing operating condition of a machine (vehicle or robot) using a predictive agile scheduling model and outputting predicting values and discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange. As shown in the specification ¶¶ [0002-0050], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing operating condition of a machine (vehicle or robot) using a predictive model and outputting predicting values and discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 1, to carry out the steps [1]-[38] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, monitoring, determining, identifying, transmitting, updating, and notifying, etc.), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image4.png
    319
    722
    media_image4.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results of the analysis. As for the steps of preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange, it would have been obvious to do so in order to receive the repair service within a predetermined period of time and reducing resources.
As for dep. claim 3 (part of 1 (method)), which deals with an event after detection of condition that requires maintenance event, this further limits the scope of the abstract idea “maintenance analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 3 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4 (part of 1 (method)), which deals with an event after detection of condition that requires maintenance event, updating the schedule module, this further limits the scope of the abstract idea “maintenance analysis” parameters, this further limits the abstract idea of the analysis result without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5, which deals with the type of pricing for service, i.e. surge pricing, this further limits the scope of the abstract idea “selection of service” parameters, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 6, which deals with the service provider’s response parameters, i.e. no responses, this further limits the scope of the abstract idea “service provider’s response” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 7, which deals with the service provider’s response parameters, updating appointment time, this further limits the scope of the abstract idea “service provider’s 
As for dep. claim 8, which deals with the service provider’s response parameters, notifying of the response, this further limits the scope of the abstract idea “service provider’s response” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 9, which deals with the service provider’s response parameters, updating appointment parameters such as location, date, time, etc., this further limits the scope of the abstract idea “service provider’s response” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 10, which deals with the vehicle/robot retrieval service parameters, the robotic self-driving vehicle/robot is capable of departing to the appointment on its own, this further limits the scope of the abstract idea “vehicle/robot retrieval service parameters” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 11, which deals with the service provider’s response parameters, updating schedule modules with maintenance issues, this further limits the scope of the abstract idea “service provider’s response” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 12, which deals with the service provider’s response parameters, updating schedule modules with transactional issues such as loaner items, this further limits the scope of the abstract idea “service provider’s loaner item” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 13, which deals with the service provider’s response parameters, updating schedule modules with vehicle return data, time, etc., this further limits the scope of 
As for dep. claim 14, which deals with other uses of user’s interface, rating a service provided by the service provider, this further limits the scope of the abstract idea “rating service provider’s performance” parameters, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 15, which deals with features of user’s interface, use of voice activation, finger print, etc., this further limits the scope of the abstract idea “user’s interface” features, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 15 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-17 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Response to Arguments
Applicant’s arguments on Feb. 25, 2021, with respect to claims 1-17 have been considered and the results are as followed:
I. 101 Issues: 
	1. Applicant’s response on “Argument 10” that the examiner shifts ground of rejection for listing the claimed scope of being “Abstract Idea” from “certain method of organizing human activities” to “Mental Process” at different part of analysis is not persuasive, because the claims can be classified as under both “organizing human activities” and “Mental process”.
	As shown above,
(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 
	
	The current claims describes the management of personal behaviors and interactions between the customer and service provider for carrying out a maintenance service of a vehicle/robot owned by the customer effectively, thus meeting the subclass (2) (ii) and (iii).  The current claims also an “evaluation” process by for analyzing operating condition of a machine using a predictive schedule model, agile scheduling module, discovering conditions that requires maintenance, preplanning the repair services with services provider in advance to reduce service resources such as time, cost, spaces, and monitoring the communication exchanges between the parties to ensure effective communication exchange.  
2. Applicant’s other responses on “Argument 10” with respect to the different rules for bringing the “repair service” to the “vehicle/robot” which depends on whether the “vehicle/robot” is mobile or stationary.  For example, 
(a) if the vehicle/robot is stationary, then makes the service mobile by bringing the mobile service to the stationary vehicle/robot.  This is well known business concept such as “mobile vehicle windshield remover” by “Safelite Auto Glass Service”, same day mobile service wherein Safelity will drive to your house and replace the windshield in a couple of hours.  
(b) if the vehicle/robot is mobile, then the customer can also drive the vehicle/robot to the the nearby “Safelite Auto Glass Service” and have it replaced at the shop.

3. Applicant’s other responses on “Argument 10” with respect to the similarity of the current claimed invention to that of the Diamond v. Diehr case wherein a formula is used to calculate a value which is being applied to the robot to a maintenance location, there is no support for the calculated value or a formula for calculating the value as shown in the claim or specification.  See the Arrehenious equation being used in claim 1 of Diamond vs. Diehr below.  



    PNG
    media_image5.png
    644
    500
    media_image5.png
    Greyscale







112, 2nd Rejections:
Withdrawn due to applicant’s amendment of the claims however new rejections have been made due to claim amendments.
III. 103 Rejections:
	Withdrawn due to applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689